Citation Nr: 0912748	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
September 1952. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Oakland, California, Department of Veterans' Affairs (VA), 
which denied service connection for tinnitus and bilateral 
hearing loss. 

The Board notes that on October 7, 2008, the Veteran 
submitted a substantive appeal indicating that he wanted to 
appeal the issues listed in the statement of the case, 
hearing loss and tinnitus.  However, within that same month, 
on October 28, 2008, the RO received a follow-up substantive 
appeal, wherein the Veteran indicated that he had reviewed 
the statement of the case and only wished to appeal the issue 
of tinnitus.  Therefore, the Board finds that the issue of 
entitlement to service connection for hearing loss has been 
withdrawn, and the issue on appeal is as listed on the title 
page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Competent evidence of a nexus between tinnitus and active 
military service is not of record. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The Veteran contends that he currently suffers from tinnitus 
as a result of noise exposure to fire artillery while in 
service.  The Veteran was a munitions handler during service 
and received the Korean Service Medal with Bronze Campaign 
Star.  

The Veteran's service treatment records were unable to be 
obtained, likely due to a fire related incident.  The only 
service records present in the Veteran's file are his DD-214 
and his separation examination.  Although the Veteran has 
submitted photographs showing noise exposure, the Veteran's 
separation examination, dated in September 1952, shows that 
he did not complain of ringing in his ears, nor was any 
hearing loss noted in service.

Thereafter, the record is silent with regard to any 
complaints until many years after service.  A review of the 
Veteran's post service medical records show that he received 
an audiometric examination in January 2005 stating that he 
did not notice any subjective hearing loss, but experienced 
intermittent tinnitus, dizziness and aural fullness.  The 
examiner reported that noise exposure in the past included 
working around heavy artillery and equipment in service.  

An August 2007 VA examiner reviewed the Veteran's file and 
noted that the Veteran did not experience hearing loss while 
in service.  The examiner noted that the in-service 
examination was not frequency specific.  The Veteran reported 
that post service, he was exposed to noise from motorcycle 
riding, use of electric saws and hunting.  The examiner 
concedes that the Veteran was exposed to noise in service; 
but that it is less likely than not, that the Veteran's 
tinnitus is related to his service.  The rationale provided 
by the examiner was that the configuration of the hearing 
loss is not consistent with noise exposure and review of the 
separation examination showed a normal whisper test.  

After reviewing the evidence of record, the Board finds that 
there is no evidence that the Veteran's tinnitus began in 
service, continued in symptomatology since service, or is in 
any way related to service or to any service-connected 
disability.  The separation examination is negative for any 
complaint or finding of tinnitus.  The record is also absent 
for any complaint or findings associated with tinnitus until 
2005, over 50 years after service.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, the 
competent and credible post service medical evidence does not 
attribute the Veteran's tinnitus to service or to any 
service-connected disability.  Therefore, the evidence weighs 
against the Veteran's claim in this regard. 

At this time, the Board notes that it is cognizant of the 
Veteran's service and the photographs contained within the 
claims file.  The Veteran's assertions of relating his 
tinnitus to service are also acknowledged.  Nonetheless, the 
independent competent and credible evidence does not 
substantiate the Veteran's assertions.  The service treatment 
records which show no complaints of tinnitus; the prolonged 
period which amounts to numerous decades without complaint of 
or treatment for tinnitus, and the VA medical opinion which 
does not attribute the Veteran's tinnitus to service, are all 
factors that reduce the credibility of the Veteran's 
appellate assertions.  Moreover, the Veteran as a layperson 
is not competent to etiologically link his tinnitus to 
service.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the applicability of "benefit of 
the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  There is no competent and 
credible evidence of in-service incurrence, continuity of 
symptomatology since service, and no evidence of tinnitus 
being related to service or any service-connected disability.  
The competent and credible evidence preponderates against the 
claim.  Service connection for tinnitus is denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA for his service connection 
claim.  The RO provided a VCAA notice letter to the Veteran 
in March 2007, prior to the initial adjudication of the 
claim.  The letter notified the Veteran of what evidence was 
necessary to establish his claim for service connection. 

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  He was told to submit any medical 
records or evidence in his possession that pertained to the 
claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating in the 
March 2007 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's VA 
treatment records and private medical records.  VA attempted 
to obtain the Veteran's service treatment records from the 
National Personnel Records Center.  The National Personnel 
Records Center responded that it could not locate the 
Veteran's records.  See Requests for Information Reports 
dated in September 2007.  It is also noted that in a 
September 2008 signed statement, the Veteran said that he had 
no additional information to submit.  

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the Veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record, and the Board's analysis has been undertaken with 
this heightened duty in mind.  

The Board also notes that a VA examination was conducted in 
August 2007, and the examination report is adequate.  Before 
rendering an opinion, the examiner reviewed the Veteran's 
claims file, subjective history, and examination findings.  
No additional action in this regard is needed.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


